Case 3:20-cv-00210-BAS-AHG Document 13 Filed 03/12/20 PageID.126 Page 1 of 2
                                                                                                                           FILED
                            •, .:., ·: United States District Court                                                        MAR 1 2 2020
                                       SOUTHERN DISTRICT OF CALIFORNIA                                         CLE;, ,, - ' ' ,· ..
                              " ..                                                                          SOUT>-!" '' ' ,, . ·.• : : .• · -
                                                                                                            SY     . _, , ' ,., ~   ' '-
                                                                                                                                                  I
                                                                                                                                               .,. URT
                                                                                                                                           cc CilL!F ORN/ A
   ASHLEY NICHOLS, individually and on behalf of all                                                                                              DEPUTY
   others similarly situated,                                                      Case No.        3:20-CV-00210-BAS-AHG
                                                              Plaintiff,
                                                      v.                      PRO HAC VICE APPLICATION
    ASSURANCE IQ, INC. d/b/a MedlcarePlan.com;                                     ASSURANCE IQ, INC.
    and DOES 1-100, inclusive,                              Defendant.
                                                                                  Party Represented


  I,           NATHAN L. GARROWAY                                  hereby petition the above entitled court to permit me
        ----------------
               (App Ii                cant)

  to appear and participate in this case and in support of petition state:
             My firm name:          DENTON$       us LLP
             Street address:   303 PEACHTREE STREET, N.E. SUITE 5300
             City, State, ZIP: ATLANTA, GEORGIA 30308
             Phone number:          (404) 527-4000
             Email:                 nathan.garroway@dentons.com

             That on     2/27/06                  I was admitted to practice before U.S. District Court ND of Georgia
                                 (Date)                                                                  (Name of Court)

             and am currently in good standing and eligible to practice in said court,
             that I am not currently suspended or disbarred in any other court, and
             that I    D have)      ~ have not)         concurrently or within the year preceding this application made
             any pro hac vice application to this court.
                                          (If previous application made, complete the following)
  Title of case             Struyk v. Cingular Wireless

  Case Number
                      ---------   -----------------------
                                           Date of Application 10/2/07
                      --------=-="---=c..:.-;.=...;..;_______
                             3:07-CV-1314
                                                                                                            -------
  Application:         ~ Granted            O Denied
             I declare under penalty of perjury that the foregoing is true and corr; N
                                                                                  _ _ _ _.,__ _ _ _ _ _-4--_ _




                                            DESIGNA TlON OF LOCAL COUNSEL
  I hereby designate the below named as associate local counsel.
   LAURA LEIGH GEIST (SBN 180826)                                                       (415) 882-5000
  (Name)                                                                          (Telephone)

   DENTONS US LLP
  (Pinn)

    1999 HARRISON STREET, SUITE 1300, OAKLAND, CA 94612
  (Street)                                                                                                                  (Zip code)




  I hereby consent to the above designation.
Case 3:20-cv-00210-BAS-AHG Document 13 Filed 03/12/20 PageID.127 Page 2 of 2


Pro Hae Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,
(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
file with such application the address, telephone number and written consent of such designee.

Fee:   $206.00

If application and fee require submission via U.S. Mail, please contact:

                                                      CASD Attorney Admissions Clerk
                                                      (619) 557-5329



The pro hac vice application for Nathan L. Garraway representing Assurance IQ, Inc. is hereby:
                                                         IoctJ Go.JAfe] , r . -I
0 APPROVED for filing                      Df DENIED               Iv~

Date· -- - -- -- -                                It is so ordered.    ~
                                                                      Honorable Cynthia Bashant
